DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance as applicant claims the composition of claim 1; the solution of claim 10; the OLED of claim 11; the  method of claim 11. 
A search of the prior art did not show the claimed invention. The closest prior art as exemplified by Fujita (US 2013/0037785) teaches a light emitting element including an anode, a cathode, a visible light emitting layer which emits visible light and an infrared light emitting layer which emits infrared light installed between the anode and the cathode is provided. Also, it is preferable that the infrared light emitting layer contains a thiadiazole-based compound as a light emitting material (abstract).  The thiadiazole-based compound is represented by 1A (page 1):


    PNG
    media_image1.png
    325
    417
    media_image1.png
    Greyscale

The infrared light emitting layer also contains a platinum complex-based compound (paragraph 22).
Fujita while teaching applicants’ I-A fails the second material as a fluorescent material having a higher photoluminescent (PLQY) and shorter peak wavelength than the infrared-emitting first material.
Fujita fails to teach suggest or offer guidance that would render it obvious to modify the infrared light emitting layer by adding a second material is a fluorescent material having a higher photoluminescent (PLQY) and shorter peak wavelength than the infrared-emitting first material to arrive at the limitations of the above independent claims. 

Claims 1, 3, 5-13 allowed.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY D CLARK whose telephone number is (571)270-7087.  The examiner can normally be reached on 8AM-4PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Chriss can be reached on 571-272-7783.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/GREGORY D CLARK/Primary Examiner, Art Unit 1786